DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-12 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0259851 to Manoselvam.

As to claim 1, Manoselvam discloses a method of generating similar domain names using machine learning, comprising:
receiving a valid domain name (Fig. 2, element 205; paragraphs 26, wherein a legitimate, or even a malicious, domain name received correspond to a “valid” domain name); 
evaluating the received valid domain name in a neural network trained to generate similar domain names (Fig. 2, elements 210-226; paragraphs 27-32, wherein the valid domain name (i.e. legitimate or malicious) is evaluated by a neural network, consisting of first (right brain), second (left brain) and third (controller brain) models, trained to generate similar/predicted domain names); and 
providing an output comprising at least one domain name similar to the received valid domain name generated by the neural network (Fig. 2, element 230; paragraphs 33 and 44, wherein predicted similar domain names are output).  

As to claim 2, Manoselvam discloses the method of generating similar domain names using machine learning of claim 1, wherein the neural network is trained using valid domain names and observed malicious similar domain names (Fig. 4, element 405; paragraphs 36-37, wherein the first (right brain) and third (controller brain) learning model portions of the neural network are trained using valid/legitimate and malicious similar domain names).  

As to claim 3, Manoselvam discloses the method of generating similar domain names using machine learning of claim 1, wherein the neural network is trained using linguistic rules (paragraph 29, wherein the second (left brain) model of the neural network uses linguistic rules such as deconstructing a series of characters in a received domain name using character recognition and reconstructing substitute series of characters to generate a predicted domain name).  

As to claim 4, Manoselvam discloses the method of generating similar domain names using machine learning of claim 1, wherein providing an output further comprises providing a ranked list of domain names similar to the received valid domain name (Fig. 2, element 230; Fig. 6, elements 622, 624; paragraphs 33 and 44, wherein predict similar domain names are output, ranked and registered as good or bad domains).  

As to claim 5, Manoselvam discloses the method of generating similar domain names using machine learning of claim 1, further comprising registering at least one of the at least one output domain names similar to the received valid domain name (Fig. 2, element 230; Fig. 6, elements 622, 624; paragraphs 33 and 44, wherein predict similar domain names are output, ranked and registered as good or bad domains).  

As to claim 6, Manoselvam discloses the method of generating similar domain names using machine learning of claim 1, further comprising indicating which of the at least one output domain names are registered (Fig. 2, element 230; Fig. 6, elements 622, 624; paragraphs 33 and 44, wherein predict similar domain names are output, ranked and registered as good or bad domains).  

As to claim 8, Manoselvam discloses the method of generating similar domain names using machine learning of claim 1, wherein the output of the neural network further comprises a similarity score reflecting a degree of similarity between the valid domain name and the similar domain name (Fig. 5, element 516; paragraphs 30 and 41, wherein the confidence or level of accuracy score corresponds to a predicted domain name correctness in comparison to the valid/legitimate domain name and therefore corresponds to a “degree of similarity”).  

As to claim 9, Manoselvam discloses the method of generating similar domain names using machine learning of claim 8, further comprising using the similarity score of two or more generated similar domain names to generate a ranked list of domain names similar to the valid domain name (Fig. 5, element 516; paragraphs 30 and 41, wherein the confidence or level of accuracy score corresponds to a predicted similar domain name correctness in comparison to the valid/legitimate domain name and therefore corresponds to a “degree of similarity” that is used to generate the ranked list of domain names output by the third model (controller brain)).  

As to claim 10, Manoselvam discloses a method of training a neural network to generate similar domain names, comprising: 
receiving a valid domain name and a similar domain name (Fig. 6 and paragraphs 31, 42-44, wherein predicted/valid domain names along with known legitimate/similar domain names are received by the portion of the neural network corresponding to the third (controller brain) model); 
evaluating the received valid domain name in a neural network and observing an output of the neural network (Fig. 6, paragraphs 31, 42-44, wherein valid predicted names are evaluated by the third learning model (216) corresponding to the neural network to output a classification that the domain name is legitimate or malicious); and 
if the similar domain name and the observed output of the neural network differ (paragraph 44, wherein the evaluation circuity determines if the known legitimate/similar domain names are classified the same as the output of the neural network), modifying at least one parameter of the neural network to generate an output more similar to similar domain name than the observed output of the neural network (paragraph 44, wherein if the classification of the output from the neural network does differ from the classification of the known domain names then the feedback signal is used to update the weights/parameters of the neural network).  

As to claim 11, Manoselvam discloses the method of training a neural network to generate similar domain names of claim 10, further comprising using linguistic rules to train the neural network (paragraph 29, wherein the second (left brain) model portion of the neural network uses linguistic rules such as deconstructing a series of characters in a received domain name using character recognition and reconstructing substitute series of characters to generate a predicted domain name).

As to claim 12, Manoselvam discloses the method of training a neural network to generate similar domain names of claim 10, wherein the output of the neural network further comprises a similarity score reflecting a degree of similarity between the valid domain name and the similar domain name (paragraph 31 and 44, wherein the indication of correctness corresponds to a similarity score reflecting a degree of similarity between the predicted/valid name and the known legitimate name).

As to claim 14, Manoselvam discloses the method of training a neural network to generate similar domain names of claim 10, wherein the neural network comprises a plurality of Long Short Term Memory (LSTM) nodes (paragraphs 31 and 44).  

As to claim 15, Manoselvam discloses the method of training a neural network to generate similar domain names of claim 10, wherein the neural network comprises a plurality of Gated Recurrent Units (GRUs) (paragraph 25).  

As to claim 16, Manoselvam discloses a method of generating similar domain names using machine learning, comprising: 
receiving a valid domain name (Fig. 2, element 205; paragraphs 26, wherein a legitimate, or even a malicious, domain name received correspond to a “valid” domain name); 
evaluating the received valid domain name in a machine learning system trained to generate similar domain names (Fig. 2, elements 210-226; paragraphs 27-32, wherein the valid domain name (i.e. legitimate or malicious) is evaluated by a neural network, consisting of first (right brain), second (left brain) and third (controller brain) machine learning models, trained to generate similar/predicted domain names); and 
providing an output comprising at least one domain name similar to the received valid domain name generated by the machine learning system (Fig. 2, element 230; paragraphs 33 and 44, wherein predicted similar domain names are output).

As to claims 17-20, please refer to the rejections of claims 2-4 and 8, respectively, above.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claims 7 and 13, none of the prior art teach or fairly suggests the limitation of wherein “the neural network comprising a recurrent neural network using a bidirectional encoder and a unidirectional decoder”, in combination with the limitations of parent claims.  The prior art of Manoselvam discloses use of a neural network comprising a recurrent neural network using a bidirectional encoder and a bidirectional decoder but not a unidirectional decoder, see figure 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665